DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “14” and “40” have both been used to designate “connecting element”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the limitation “compensation for a tolerance” is unclear.  The specification and the drawing do not explain how the compensation for a tolerance works.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9 and 12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Biermann et al. (US 6,386,911).
Regarding claim 1, Biermann et al. disclose an apparatus, comprising:
a printed circuit board (11) and a connecting element (23), and
a press-fit connection between the printed circuit board and the connecting element,
wherein the connecting element is pressed into a hole in the printed circuit board and a tapered section (32) of the connecting element is tapered at the end facing the printed circuit board, and
wherein an insertion depth (un-numbered, the longitudinal length of the tapered section) to which the tapered section is pressed into the printed circuit board includes a compensation for a tolerance.
[AltContent: textbox (Insertion depth)][AltContent: connector][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    199
    200
    media_image1.png
    Greyscale


Regarding claim 5, Biermann et al. disclose the connecting element includes a bushing.

Regarding claim 6, Biermann et al. disclose the connecting element and the hole are aligned coaxially to one another.

Regarding claim 7, Biermann et al. disclose the press-fit connection is configured to attach a component (10) to the printed circuit board, and wherein the tolerance compensation adapts a structural height of the component to the printed circuit board.

Regarding claim 8, Biermann et al. disclose the connecting element has an electrically conductive surface in contact with a conductor path in the printed circuit board.

[AltContent: textbox (via)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Conductor path)]
    PNG
    media_image2.png
    124
    126
    media_image2.png
    Greyscale



Regarding claim 9, Biermann et al. disclose the hole in the printed circuit board includes a via that forms an electrical contact between the connecting element and the printed circuit board.

Regarding claim 12, Biermann et al. substantially disclosed the claimed invention except the apparatus is being used in a vehicle.  It has been held that a recitation with respect to the maner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  Ex Parte Masham, 2 USPQ2d 1647 (1987).

Allowable Subject Matter
Claims 2-4 and 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/            Primary Examiner, Art Unit 2833